Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s amendment, filed Nov. 24, 2020, has been entered in the application. Claims 1-20 remain pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al. (US 7,077,428, cited by applicant) in view of Yabuta et al. (US 6,718,884). Barker et al. teach a housing (110) having an end wall with an opening there-through, an initiator (120 in general) having a head portion (e.g., 140, 104, 106, 108), defining at least one groove (106) extending circumferentially around at least a portion of the head portion, a cap (26) having an end face (70) and a wall (74) that extends from the end face in a first axial direction, including at least first and second arms (76, 78), each having a proximal end coupled to the wall and distal free ends spaced from the proximal ends and biased radially inward (see figures 2, 3) forming respective clip surfaces (note engagement, figure 3), at least an end portion of the arms slidably engage the at least one groove (e.g., in an axial direction), with a distal end portion of the head (distal end of 104 proximate ends of 108) being disposed within a cavity defined by the end face and wall of the cap, the groove (106) including a step (transition of 106 to portion 108) with the distal end of each arm (78, see figure 3) engaging the step portion, and preventing the arms from being slidably disengaged from the groove once inserted; the arms extending circumferentially from the wall of the cap such that the proximal and distal ends of each arm are spaced apart in a circumferential direction, the arms themselves being circumferentially spaced from one another, the arms additionally extending axially from the wall portion of the cap such that the proximal and distal ends of the arms are axially spaced from one another, the groove having a groove floor (radius at 106), wherein the inner radial surfaces of the arms (inner ends of 78) engage at least a portion of the groove floor, the groove having first .
As regards the provision of an opening in the cap for exit of the electrical connectors: while the cap taught initially by Barker et al. positively includes electrical connectors (22, 22, shown externally) which connect to contacts internally (e.g., via wire portions 316, 318, connecting to contacts 310, 312 and thence to the initiator), and while it is understood that they necessarily cross from inside the cap to outside the cap (without such passage the connectors would not be capable of making a connection to the initiator from the ECU), the base reference to Barker et al. as modified fails to positively teach that the connectors pass through an opening in the wall of the cap. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to pass the connectors through an opening in the wall of the cap in order for the connectors to actually pass out of the cap to be connected to an activating mechanism or circuit such as the ECU taught by the base reference to Barker et al.
As further regards claims 2 and 3, the base reference to Barker et al. as modified above, while teaching a groove (106) fails to teach the groove including a pair of grooves diametrically opposed to one another (both having steps), with one of the legs 
As further regards claim 14, while the arrangement of Barker et al. as modified by Yabuta is discussed above, the references as combined do not specifically teach the location of the axially spaced side-walls of the groove as one being outside the housing and the other being disposed inside the housing, however the adjustment of the specific distance which the initiator extends outside of the housing would be understood to be an adjustment of relative location. Resultantly, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the location of the initiator such that the axially spaced side-walls of the groove are located with one being outside the housing and the other being disposed inside the housing for example for the purpose of setting a particular amount of increased volume inside the housing for a particular increase in volume of gas generation material.
As regards claim 16, the reference to Barker et al, as modified, does not specifically teach that an axial end surface of the wall of the cap positively abuts an end wall of the housing when the arms are engaged in the grooves, however the base reference to Barker et al. teaches in an alternate embodiment (see figure 16) that it is a contemplated alternative configuration where the axially extending wall portion (wall of 458) is positioned to engage in an abutting fashion with an end wall (1200) of the housing when fully engaged. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide a portion of the wall of the cap as taught by the embodiment previously relied upon in Barker et al. as .
Allowable Subject Matter
Claims 5 and 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. Applicant asserts that the prior art (particularly Barker et al.) does not teach the limitation of the connectors passing through the cap from out of an opening. The examiner agrees that this limitation is not explicitly illustrated. Initially, however, the ordinary practitioner would well understand that the connectors pass from the interior to the exterior of the cap, to the extent that the wires 22 are positively illustrated externally and are connected to wire portions 316, 318 internally, and that without such passage the connectors would not be capable of making a connection to the initiator from the ECU which connection is explicitly mentioned (see, e.g., Barker et al. at col. 12, lines 61-64).  To the extent the base reference to Barker et al. as modified does not positively teach that the connectors pass through an opening in the wall of the cap: Firstly, in that the connectors are provided and connect to the ECU they necessarily exit the cap otherwise no connection would be possible. It would be deemed obvious to pass the connectors through an opening in the wall of the cap in order for the connectors to actually pass out of the cap to be connected to the ECU, which connection is explicit in the reference to Barker et al. Applicant’s connectors are wires (see, e.g., applicant’s specification at ¶0038) and as such, Barker et al.’s wires 22 and/or internal portions 316, 318 would be understood to be the analogous structure to that which is claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616